Examiner’s Amendment

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-14, 27, and 28-98 are cancelled.

Interview
2.	Applicant’s representative Mr. Rob Phillips and Examiner communicated by phone on September 6 and 7, 2022.  Agreement was reached to cancel withdrawn Claims 28-98.

Response to Amendment
3.	Applicant has amended the claims and argues (See Applicant Arguments/Remarks, filed 8/9/2022) the recited claims overcome the art of record by reciting adjusting award amounts and the randomness of the game of chance to maintain a predetermined percentage or percentage range3 of money or credits returned to the player.  Examiner concurs as explained below thus the rejection under 35 U.S.C. § 103 is withdrawn.
4.	Applicant has amended Claims 15, 20, 22, and 23 to clarify/remedy player skill level and historical skill level.  Thus, the rejections under 35 U.S.C. § 112 are withdrawn.

Allowable Subject Matter/Withdrawn Claims Canceled
5.	Claims 15-26 are allowed.
6.	The following is a statement of reasons for the indication of allowable subject matter: Applicant has amended the claims to recite that the pre-determined percentage or percentage range of money or credits returned to the player is based on both the skilled based portion and the random portions of the game of chance (Applicant Arguments/Remarks, p. 20).  Examiner disagrees as explained below but finds allowability on alternate grounds.  
Bowers discloses that winnings from the skill based game create a surplus amount [0008].  This surplus can be distributed to one or more wagering game machines that are below a theoretical payout percentage [0016].  Given this, ignoring the bracketed portion of the claim below for the moment i.e., [and the randomness of the game of chance], Bowers discloses both “adjust award amounts based on a determination of player skill level based on player interaction with the at least partially skill-based activity to maintain a predetermined return-to player percentage or value, or a predetermined return to player range; and adjust the award amounts to maintain a predetermined percentage or percentage range of money or credits returned to the player over time, as recited in Claim 15.  (See also, [0046] “Any award amounts that are not won from the allocated sources can continue to remain in the allocated sources, and/or be transferred to other payout forms described below (e.g., a holding account, tokens, etc.) which wagering game machine(s) eventually award to players using the wagering game machine during subsequent wagering game activities (e.g., as random payouts, as bonus awards, etc.).” and [0073] where “Returning to FIG. 4, the system can track the payout level for a wagering game machine and suspend the payment of credits or other awards based on triggers if the payout percentage of the wagering game machine is already sufficiently high to meet minimum requirements. For example, the system can track the actual payout for a wagering game machine and compare it to the theoretical payout percentage using relative differences (e.g., negative/positive difference values) to indicate how far below or above the actual payout percentage is compared to the theoretical payout percentage. If the relative difference indicates that the theoretical payout is less than or equal to the actual payout, the system may ignore the trigger and not pay out any portion of the surplus from the holding account. If the relative difference indicates that the actual payout percentage is less than the theoretical payout percentage, then the system can apply the trigger payout amount.). 
As Examiner has demonstrated Bowers discloses that the surplus can be applied to adjust both the random award and the skill-based award to maintain the theoretical limit paid out.  Thus, Examiner does not concur with Applicant that Bowers only adjusts awards from only skill-based games.
	However, Examiner notes that Bowers creates the surplus which is distributed from awards from only the skill-based games and not base on also “randomness of the game of chance” as recited in Claim 15.  (See [0048] where “For example, the wagering game server 150 can allocate some of the surplus amount to one or more wagering game pools and/or as earnable tokens that persist with the wagering game machine 160. The wagering game machine 160 can present subsequent wagering games, such as a video poker game 120, which may or may not be skill-based, which can award the persisted tokens based on game events. The game events can be pre-defined as triggers in trigger settings 154 stored on the wagering game server 150. FIGS. 4, 5 and 6 below illustrate examples of paying out surplus amounts using wagering pools, tokens, and triggers.  Returning to the bracketed portion of Claim 15 stating “and the randomness of the game of chance”, Examiner gives this its proper weight in the claim construing that there must be an adjustment to the randomness in the game of chance.  Yet, Bowers is silent on this point.  There is no teaching or suggestion that the randomness of the games of chance either contribute as well to the surplus pool used to adjust the awards or that the games or chance are affected in any way.  Specifically, while Bowers does adjust award amounts of both the wagering and skill-based games, the surplus is created from the skill-based games alone and there is no adjusting of the randomness of the game of chance.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is in the Notice of References Cited.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul A. D’Agostino whose telephone number is (571) 270-1992.
9.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
10.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
11.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL A D'AGOSTINO/Primary Examiner, Art Unit 3715